Citation Nr: 0113219	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-13 153	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left shoulder clavicle fracture, currently rated as 10 
percent disabling.

2.  Entitlement to service connection for upper back, left 
arm muscle group, and left arm nerve disabilities secondary 
to the service-connected left shoulder clavicle fracture.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

On a VA Form 21-526, Veteran's Application for Compensation 
or Pension, the appellant indicated that he served on active 
duty from February 1977 to February 1980.  However, no 
documents generally accepted as verifying active military 
service, such as a DD Form 214 or a VA Request for 
Information form returned by the National Personnel Records 
Center (NPRC) with verification of the dates of service, are 
in the claims file to verify active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied an increased rating for 
service-connected left shoulder clavicle fracture, then rated 
as noncompensable, and denied service connection for upper 
back, left arm muscle group, and left arm nerve disabilities 
secondary to the service-connected left shoulder clavicle 
fracture.  In an April 1999 rating decision, the RO granted 
an increased rating to 10 percent for the service-connected 
left shoulder clavicle fracture.

The appellant requested hearings in 1999 before a local VA 
hearing officer as well as before a traveling member of the 
Board.  The RO scheduled the appellant for both types of 
hearings but he failed to report for them.  The case was 
forwarded to the Board which was notified by the RO in 
October 2000 that the appellant had requested that his case 
be recalled from the Board so that he could appear for a 
hearing before a local VA hearing officer.  In October 2000, 
the Board remanded the case with instructions to the RO to 
schedule the appellant for a hearing.  A hearing was 
scheduled for December 2000 but the appellant failed to 
report, and the case was returned to the Board.  The Board 
concludes that VA has fulfilled its obligations with respect 
to the appellant's rights of due process in this case 
including his right to an opportunity for a hearing.



FINDINGS OF FACT

1.  The service-connected left shoulder clavicle fracture is 
currently manifested by subjective complaints of a left arm 
muscle and nerve condition, including complaints of constant 
pain, weakness, stiffness, muscle fatigue, and a constant 
numbness and tingling, and limitation of motion of the left 
arm; and by left shoulder x-ray findings of a healed left 
clavicular fracture, an acromioclavicular joint that was 
normal in appearance; a normal glenohumeral anatomic 
relation, and no evidence of fracture, dislocation, or 
skeletal lesion.

2.  Complaints of upper back, left arm muscle group, and left 
arm nerve disabilities, including complaints of constant 
pain, weakness, stiffness, muscle fatigue, of a constant 
numbness and tingling, and of limitation of motion of the 
left arm, are not proximately due to or the result of the 
service-connected healed left clavicular fracture.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected left shoulder clavicle fracture have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5203 (2000).

2.  The preponderance of the evidence is against the claim 
for service connection for upper back, left arm muscle group, 
and left arm nerve disabilities secondary to the 
service-connected left shoulder clavicle fracture.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) (2000).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim.

Service connection has been in effect for left shoulder 
clavicle fracture with a noncompensable rating assigned from 
July 1987.  In November 1997, the RO received a statement 
from the appellant alleging that his service-connected left 
shoulder clavicle fracture had worsened.  The RO denied the 
claim for an increased rating in September 1998, and the 
appellant appealed the denial of his claim to the Board.  In 
an April 1999 rating decision, the RO granted an increased 
rating to 10 percent for the service-connected left shoulder 
clavicle fracture.  A 10 percent rating is less than the 
maximum schedular rating available under the criteria in the 
VA Schedule for Rating Disabilities for evaluating the 
service-connected left shoulder clavicle fracture, and 
therefore the increased rating issue remains on appeal before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(noting that, in a claim for an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded).

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, medical evidence in the file, specifically a 
June-July 1987 Discharge Summary from a VA medical center 
(VAMC) shows that, while participating in an inpatient 
treatment program at the VAMC, the appellant injured his 
clavicle and x-rays revealed a comminuted clavicular fracture 
with angulation of the smaller fragment and inferior 
offsetting of the major distal fragment relative to the 
proximal.  A clavicle strap was put in place and the position 
and alignment of the fracture were believed satisfactory for 
healing purposes.  The appellant left the VAMC against 
medical advice.

The appellant was admitted to a VAMC again from March-April 
1994 primarily for treatment of a condition unrelated to the 
shoulder injury.  However, while in the VAMC he complained of 
shoulder pain, tingling in his hands, and back pain.  An 
x-ray of the left shoulder revealed no major lesion.  X-ray 
of the cervical spine revealed a moderate disc space 
narrowing at C-2/C-3.

VA outpatient treatment records dated in October 1997 show 
that the appellant was seen primarily for complaints 
unrelated to the shoulder injury.  However, he provided a 
past medical history at that time of chronic shoulder pain.

In March 1999, the appellant underwent a VA examination.  He 
reported sustaining a left clavicular fracture.  He stated to 
the examiner his belief that an upper back, left arm, and 
left arm nerve conditions were all caused by the left 
clavicular fracture.  He reported constant pain, weakness, 
stiffness with inflammation and fatigue and lack of endurance 
of shoulder joint.  He denied receiving any treatment or 
surgery for the condition.  He reported flare-ups of the 
condition on a daily basis, lasting several hours every time.  
He reported that everything caused the flare-ups to occur.  
He reported that he could not perform daily function due to 
pain.  He reported no difficulty moving the joint freely 
because of muscle injury.  He stated that he was limited by 
muscle fatigue and that all activity caused fatigue.  He 
reported that an upper back condition was caused by his left 
shoulder fracture and produced pain and weakness as well as 
fatigue, lack of endurance and stiffness with severe pain 
constantly.  He denied receiving treatment for these 
symptoms.  He reported that a left arm condition was caused 
by the left shoulder fracture and caused a constant numbness 
and tingling in the left arm.  He denied having sought 
treatment for these constant symptoms.  He reported that he 
was unable to push a lawn mower or do any gardening due to 
severe pain.

Examination of the musculoskeletal system revealed that the 
appellant was right handed.  Pain was reported to movements 
of the neck with tenderness all around the neck.  He was able 
to move the left shoulder joint independently with some 
limitation by pain.  Shoulder range of motion showed flexion 
to 180 degrees on the right; 90 degrees on the left with pain 
over 90 degrees.  Abduction was 180 degrees on the right; 105 
on the left with 10 degrees with resistance.  External was 90 
degrees on the right, 45 degrees on the left, and internal 
rotation was 90 degrees on the right, 35 degrees on the left.  
No constitutional signs of arthritis were present.  No 
redness, swelling, effusion, drainage, instability, or 
abnormal movements.

The cervical spine was reported as being painful in any 
direction.  Movement was within normal limits but with pain.  
Cranial nerves I-XII were within normal limits.  Coordination 
was normal.  Upper extremities were within normal limits.  
There was normal motor function.  Biceps, triceps, and 
brachioradialis deep tendon reflexes were 2+ bilaterally and 
symmetric.  (Reflexes are usually graded on a 0 to 4+ scale 
and 2+ is normal.  Medical Abbreviations:  10,000 
Conveniences at the Expense of Communications and Safety 237 
(7th ed. 1995)).  There was no loss of sensibility and normal 
sensation of pain.  Motor strength was difficult to assess 
due to conscious give-way strength at the shoulder joint.

The examiner noted that lumbar spine x-rays were normal.  
Cervical spine x-rays showed loss of normal cervical lordotic 
curvature, disc space narrowing at C2-3, C3-4, and C6-7, 
small osteophytes at the anterior periarticular margins of C6 
and C7.  Left forearm x-rays were normal.  Left shoulder x-
rays showed a healed left clavicular fracture.  The 
acromioclavicular joint was normal in appearance and the 
glenohumeral joint in anatomic relationship was normal.  
There was no evidence of fracture or dislocation.  Healed 
fracture of left clavicle was present.

The diagnoses were left shoulder healed clavicular fracture 
and cervical spine disc space narrowing at C2-3, C3-4, and 
C6-7 and small osteophytes at C6 and C7.  The examiner 
commented that no diagnosis could be established for the 
upper back condition, left arm condition, and left arm nerve 
condition as related to shoulder fracture but radiologic 
findings indicate the probability of it being at least as 
likely as not related to cervical radiculopathy.

The service-connected left shoulder clavicle fracture is 
currently rated 10 percent under criteria for evaluating 
impairment of the clavicle or scapula.  38 C.F.R. § 5299-5203 
(1999).  Under that criteria, the schedule provides a 10 
percent rating for malunion of the clavicle or scapula, or 
for nonunion of the clavicle or scapula without loose 
movement.  The next higher or 20 percent rating may be 
assigned for dislocation of the clavicle or scapula, or for 
nonunion of the clavicle or scapula with loose movement.  38 
C.F.R. § 4.71a, Diagnostic Code 5203 (1999).  A resulting 
disability may also be rated on impairment of function of 
contiguous joint.

Based on the medical evidence of record, the Board finds that 
the service-connected left shoulder clavicle fracture in this 
case is currently manifested by subjective complaints of a 
left arm and left arm nerve condition, including complaints 
of constant pain, weakness, stiffness, muscle fatigue, and a 
constant numbness and tingling, and limitation of motion of 
the left arm; left shoulder x-ray findings of a healed left 
clavicular fracture, an acromioclavicular joint that was 
normal in appearance; a normal glenohumeral anatomic 
relation; and no evidence of fracture, dislocation, or 
destructive skeletal lesion.  The March 1999 VA examiner 
concluded that complaints of an upper back, left arm muscle 
group, and left arm nerve disabilities, including complaints 
of constant pain, weakness, stiffness, muscle fatigue, and a 
constant numbness and tingling, and limitation of motion of 
the left arm, may be related to nonservice-connected cervical 
radiculopathy but are not related to the service-connected 
shoulder fracture.

Because there is no evidence of dislocation or malunion of 
the clavicle or nonunion with or without loose movement, the 
Board concludes that, although a 10 percent rating is 
currently assigned, the particular requirements for the 10 
percent rating under Diagnostic Code 5203 have not been met 
and the preponderance of the evidence is against the next 
higher or 20 percent rating under Diagnostic Code 5203.  With 
regard to rating assignment of a rating for a resulting 
disability based on impairment of function of contiguous 
joint, the Board notes that a 10 percent rating has been 
assigned by analogy under the built-up Diagnostic Code 
5299-5203 for the appellant's complaints of constant pain and 
other symptoms which he associates with the service-connected 
left shoulder clavicle fracture.  See 38 C.F.R. § 4.27 
(2000).  The Board concludes that a rating higher than 10 
percent is not warranted in this case under any other 
criteria or Diagnostic Code because the preponderance of the 
evidence is against the claim that complaints of an upper 
back, left arm muscle group, and left arm nerve disabilities, 
including complaints of constant pain, weakness, stiffness, 
muscle fatigue, and a constant numbness and tingling, 
limitation of motion of the left arm or any other symptoms 
are related to the service-connected left shoulder clavicle 
fracture.  Accordingly, the criteria for an increased 
disability rating for service-connected left shoulder 
clavicle fracture have not been met, and the claim for an 
increased rating for the service-connected left shoulder 
clavicle fracture must be denied.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203 (2000).

Service Connection Claim.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).  Compensation may be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
such additional disability were service-connected if the 
disability was not the result of the veteran's willful 
misconduct and if it was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA and the proximate cause of 
the disability was an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1)(B) (West 1991 & Supp. 2000).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Disability compensation 
may be paid, pursuant to 38 U.S.C. § 1151 and 38 C.F.R. 
§ 3.310(a), for disability which is proximately due to or the 
result of a disability for which compensation is payable 
under section 1151.  VAOPGCPREC 8-97 (Feb. 11, 1997).  

In this case, the appellant was granted service connection in 
1989 for a left shoulder clavicle fracture under section 1151 
of the statute.  In a statement received by the RO in 
November 1997, the appellant claimed service connection for 
upper back, left arm muscle group, and left arm nerve 
disabilities secondary to the service-connected left shoulder 
clavicle fracture.  He requested that the RO obtain records 
from a VA medical center (VAMC) in regard to this claim.

The RO obtained the records from the VAMC which showed the 
appellant was seen in September and October 1997 for 
complaints mostly unrelated to a left shoulder condition.  
The record dated in September 1997 reflected a complaint of a 
nerve problem with the left arm related to position.  No 
diagnosis was rendered and there were no complaints or 
findings pertaining to the left shoulder clavicle fracture.

The RO scheduled the appellant for a VA examination but he 
failed to report.  The RO denied the claim for service 
connection for upper back, left arm muscle group, and left 
arm nerve disabilities secondary to the service-connected 
left shoulder clavicle fracture as not well grounded in a 
September 1998 rating decision.  A notice of disagreement was 
received by the RO in December 1998 in which the appellant 
requested that he be scheduled for another VA examination.  
The appellant reported for the examination in March 1999, and 
the findings on that examination were set forth above in 
conjunction with the increased rating claim.

The RO denied the claim for service connection for upper 
back, left arm muscle group, and left arm nerve disabilities 
secondary to the service-connected left shoulder clavicle 
fracture on the merits in a April 1999 rating decision.  A 
statement of the case was issued in May 1999, and the 
appellant perfected his appeal to the Board by submitting a 
VA Form 9 substantive appeal in June 1999.  He requested a 
hearing before a local VA hearing officer, and he also 
checked a box on the VA Form 9 indicating that he wanted a 
hearing before a traveling member of the Board ("Travel 
Board" hearing).

The RO scheduled the hearing before the hearing officer for 
August 1999.  In early August, the appellant informed the RO 
that the additional medical evidence which he planned to 
present at the hearing would not be available until August 
20, 1999, and requested that his hearing be rescheduled after 
that date.  The RO scheduled a new hearing for October 1999.  
In January 2000, the RO informed the appellant that the 
"Travel Board" hearing was scheduled for March 2000.  The 
appellant failed to report for both hearings and his claim 
was sent to the Board.

In May 2000, the RO received a statement from the appellant 
requesting another hearing.  The RO wrote to the appellant in 
June 2000, informing him that his claims file had been sent 
to the Board for review on appeal.  In September 2000, the RO 
received a statement from the appellant requesting that his 
file be recalled from the Board so that he could be scheduled 
for a hearing before a hearing officer.  This correspondence 
was forwarded to the Board which remanded the case in October 
2000 to schedule the appellant for a hearing.  The appellant 
was scheduled for a hearing in December 2000.  He failed to 
report for this hearing and the case was returned to the 
Board.  Before sending his case to the Board, the RO sent the 
appellant a letter in January 2001 informing him that his 
case was being returned to the Board and informing him of his 
due process rights.

Although the appellant contends that he has upper back, left 
arm muscle group, and left arm nerve disabilities due to the 
service-connected left shoulder clavicle fracture, the March 
1999 VA examiner, after conducting a thorough examination, 
was unable to render a diagnosis of any upper back, left arm 
muscle group, and left arm nerve disabilities.  However, 
based on x-ray findings pertaining to the cervical spine, the 
examiner did conclude that the appellant's complaints, i.e., 
the symptoms he described in the upper back and left arm, 
were at least as likely as not related to cervical 
radiculopathy, a nonservice-connected condition.  Thus, 
medical evidence of record preponderates against the claim 
that the complaints of upper back, left arm muscle group, and 
left arm nerve disabilities are proximately due to or the 
result of the service-connected left shoulder clavicle 
fracture, and therefore the Board finds that complaints of 
upper back, left arm muscle group, and left arm nerve 
disabilities are not proximately due to or the result of the 
service-connected left shoulder clavicle fracture.  38 C.F.R. 
§ 3.310(a).  In so finding, the Board has assigned more 
probative weight to the VA doctor's conclusion regarding the 
probable cause of the appellant's symptoms that it has to the 
appellant's own contention that the cause is the 
service-connected left shoulder clavicle fracture because the 
etiology or cause of a condition or symptoms is a medical 
matter requiring medical evidence for its support and 
resolution.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Because the preponderance of the evidence in this 
case is against the claim for service connection for upper 
back, left arm muscle group, and left arm nerve disabilities 
secondary to the service-connected left shoulder clavicle 
fracture, the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); 38 C.F.R. § 3.310(a).

Veterans Claims Assistance Act of 2000 (VCAA).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  The appellant was notified in the April 1999 rating 
decision that there was no evidence showing that upper back, 
left arm muscle group, and left arm nerve disabilities were 
secondary to the service-connected left shoulder clavicle 
fracture.  That is the key issue in this case, and the rating 
decision, as well as the May 1999 statement of the case 
(SOC), informed the appellant that such evidence was needed 
to substantiate his claim.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision and the SOC sent to the appellant and 
copied to his representative informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  The RO did obtain the 
records of treatment from the VAMC where the appellant stated 
that he was being treating in his November 1997 claim.  The 
appellant has not referred to any evidence, which has not 
already been obtained, that might aid his claim or that might 
be pertinent to the bases of the denial of this claim.  He 
informed the VA examiner in March 1999 that he had not sought 
treatment for the complaints pertaining to his upper back or 
left arm.  Thus, the RO has requested all relevant treatment 
records identified by the appellant in this case.  In 
addition, the appellant was provided a VA examination in 
March 1999.  In the report of that examination, the examiner 
provided an opinion as to the relationship between the 
appellant's symptoms pertaining to his upper back and left 
arm and the service-connected left shoulder clavicle 
fracture.  Therefore, the Board concludes that, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased rating for service-connected left shoulder 
clavicle fracture is denied.

Service connection for upper back, left arm muscle group, and 
left arm nerve disabilities secondary to the 
service-connected left shoulder clavicle fracture is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

